DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
The applicants argue: “See, Office Action at 3. But Adest’s diode 922 is connected between the input terminals of its converter 405. In contrast, claim 1 recites “a bypass link directly connected between the input of the buck boost converter and the output of the buck boost converter, the bypass link comprising a first switch.” Thus, claim 1 is allowable over Adest.”
The examiner respectfully disagrees with the above arguments. Based on the above arguments, from the examiner’s view, it appears that applicants are applying that “a bypass link” is only “a first switch”. The examiner would like to remind the applicants that in MPEP 2111.03 it states: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” Therefore, the examiner position is that “a first switch” is part of the “bypass link” and not the only item of the “bypass link”. In Adest’s Fig. 7, the examiner used the very dark highlighted line/path part of converter 405 which includes diode 922 and inductor 908. Base on the figured, the examiner believes the bypass link (very dark highlighted line/path) is directly connected to the input and output of converter 405. Therefore, the prior art still reads on the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim states: “…wherein, when the first switch is in the activated state, the bypass link provides a low impedance path between the PV output and the output.” It is not clear from the claim what other output is being referred to along with the PV output.
The examiner is taking a position that the claim is referring to buck boost converter output until the applicants correct the above. Since claims 3-8 depend from claim 2, they also are rejected for the above reasons.
Regarding claim 9, the claim states: “…wherein when the first switch is activated, the bypass link provides a low impedance path between a PV output of a photovoltaic panel and the output.” It is not clear from the claim what other output is being referred to along with the PV output.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Adest et al (2008/0164766).

    PNG
    media_image1.png
    220
    406
    media_image1.png
    Greyscale

Regarding claim 2, Adest et al disclose [see Figs. 3-4, and 7-9] a system comprising: a photovoltaic (PV) panel (solar panel 401) comprising a PV output [shown but not numbered see also paragraph [0048]; a buck boost converter (power converter 405) [see paragraph [0041] which discuss converter 405 can be a buck/boost converter] comprising an input (input terminals 914 and 916) and an output (output terminals 910 and 912), wherein the PV (401) output is electrically connected to the input (914 and 916) of the buck boost converter (405); and a bypass link (combination of dark highlighted line/path of output terminal 910, diode 922, 
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04]
Regarding claim 3, Adest et al disclose the first switch is a solid state switch.
Regarding claim 4, Adest et al disclose the buck boost converter (405) is configured to convert power received from the output of the PV panel (401).
Regarding claim 5, Adest et al disclose the first switch (908 or 922) is configured to be activated based on a malfunction in the buck boost converter (405).
Regarding claim 6, Adest et al disclose the bypass link (combo of 910, 922, 908 and 912) further comprises one or more switches (922) serially connected to the first switch (908) [see Figs. 7-9 for details].
Regarding claim 7, Adest et al disclose the first switch (908) is activated by applying a signal.

Regarding claim 9, Adest et al disclose [see Figs. 3 and 7-9] an apparatus comprising: a buck boost converter (power converter 405) [see paragraph [0041] which discuss converter 405 can be a buck/boost converter] comprising an input (input terminals 914 and 916) and an output (output terminals 910 and 912), wherein the buck boost converter (405) is configured to convert power from the input (914 and 916) to the output (910 and 912); and a bypass link (dark highlighted line/path of output terminal 910, diode 922, inductor 908 and output terminal 912) directly coupled between the input (914 and 916) of the buck boost converter (405) and the output (910 and 912) of the buck boost converter (405), the bypass link (combo of 910, 922, 908 and 912) comprising a first switch (inductor 908 para [0058] or diode 922 para [0066]), wherein the first switch (908 or 922) comprises an activated state and a deactivated state [see para [0060] for details], wherein [see Note below] when the first switch (908 or 922) is activated, the bypass link (combo of 910, 922, 908 and 912) provides a low impedance path between a PV output of a photovoltaic panel (solar panel 401) and the output (910 and 912) of the buck-boost converter (405) [see also [0065]-[0071] for details].
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04]
Regarding claim 10, Adest et al disclose the first switch (908 or 922) is activated responsive to an electronic malfunction in the buck boost converter (405).

Regarding claim 12, Adest et al disclose the first switch is a solid state switch.
Regarding claim 13, Adest et al disclose the bypass link (combo of 910, 922, 908 and 912) further comprises one or more switches (922) serially connected to the first switch (908) [see Figs. 7-9 for details].
Regarding claim 14, Adest et al disclose the first switch (908) is activated by applying a signal.
Regarding claim 15, Adest et al disclose the bypass link (combo of 910, 922, 908 and 912) is activated in response to a communication signal.
Regarding claim 16, Adest et al disclose a method comprising: harvesting power from a photovoltaic panel (solar panel 401); converting the harvested power from an input of a buck boost converter (power converter 405) [see paragraph [0041] which discuss converter 405 can be a buck/boost converter] to an output (output terminals 910 and 912) of the buck boost converter (405); and bypassing the buck boost converter (405) by activating a switch (inductor 908 or diode 922) of a bypass link (the dark highlighted line/path of terminal 910, diode 922, inductor 908 and terminal 912), wherein the bypass link (combo of 910, 922, 908 and 912) is directly coupled between the input of the buck boost converter (405) and the output (910 and 912) of the buck boost converter (405), and wherein the activating the switch (908 or 922) of the bypass link (910, 922, 908 and 912) provides a low impedance path between the input of the buck-boost converter (405) and the output (910 and 912) of the buck-boost converter (405) [see paragraphs [0065]-[0071] for details].

Regarding claim 18, Adest et al disclose deactivating the switch (908 or 922).
Regarding claim 19, Adest et al disclose the deactivating comprises communicating with the buck boost converter (405).
Regarding claim 20, Adest et al disclose the deactivating comprises opening the switch (908 or 922).
Regarding claim 21, Adest et al disclose the switch (908 or 922) is activated responsive to a communication signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858